IN THE SUPREME COURT OF THE STATE OF DELAWARE

MANUEL MORALES,                        §
                                       §
      Defendant Below,                 §   No. 565, 2014
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware,
STATE OF DELAWARE,                     §   in and for New Castle County
                                       §   Cr. No. 1309012678
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: October 10, 2014
                         Decided:   October 20, 2014

Before STRINE, Chief Justice, RIDGELY, and VALIHURA, Justices.

                                     ORDER

      This 20th day of October 2014, it appears to the Court that:

      (1)    On October 2, 2014, the appellant, Manuel Morales, filed a notice of

appeal from his conviction on criminal charges in the Superior Court on May 20,

2014. The appellant has not yet been sentenced. The Senior Court Clerk issued a

notice to the appellant to show cause why his appeal should not be dismissed for

this Court’s lack of jurisdiction to consider an appeal in a criminal matter in the

Superior Court where the defendant has yet to be sentenced.

      (2)    The appellant filed a response to the notice to show cause on October

10, 2014. In his response, the appellant states that he is scheduled to be sentenced

on October 31, 2014. The response addresses the merits of the appellant’s appeal,
but does not respond to the jurisdictional limitation raised in the notice to show

cause.

          (3)     This Court’s jurisdiction in criminal cases is limited to the review of

final judgments.1 A criminal conviction does not become final until the sentence is

imposed.2 The appellant has not yet been sentenced in this case. Accordingly, the

appellant’s conviction is not final and the Court lacks jurisdiction to consider it.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Karen L. Valihura
                                                     Justice




1
    Del. Const. art. IV, § 11(1)(b).
2
    Hunter v. State, 209 A.2d 469, 470 (Del. 1965).

                                                 2